In a wrongful death action, the plaintiff executrix appeals from an amended judgment of the Supreme Court, Queens County, entered *907November 9, 1962 after a jury trial, dismissing the amended complaint as against the defendant Monaco At Lido International, Inc., at the close of plaintiff’s case. The action was discontinued as against the other defendants. Amended judgment reversed on ibe law and the facts and a new trial granted, with costs to plaintiff to abide the event. Viewing the evidence in the light most favorable to plaintiff, we find that questions of fact were presented for the jury’s determination as to the negligence of the defendant Monaco At Lido International, Inc., and as to the causal relationship of such negligence to decedent’s death. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.